[Cite as In re G.T.B., 128 Ohio St. 3d 502, 2011-Ohio-1789.]




    IN RE G.T.B.; VAUGHN ET AL., APPELLANTS, v. WYREMBEK, APPELLEE.
           [Cite as In re G.T.B., 128 Ohio St. 3d 502, 2011-Ohio-1789.]
Custody of children — Habeas corpus — Jurisdiction of courts of appeals —
        Section 3(B)(1)(c), Article IV, Ohio Constitution — R.C. 2151.23(A)(3) —
        Jurisdictional-priority rule.
     (No. 2010-2266 — Submitted April 6, 2011 — Decided April 19, 2011.)
     APPEAL from the Court of Appeals for Franklin County, No. 10AP-1057.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment entered by the Court of Appeals
for Franklin County dismissing the petition of appellants, Jason and Christy
Vaughn, the prospective adoptive parents of G.T.B., a minor child, for a writ of
habeas corpus to compel the child’s biological father, appellee, Benjamin
Wyrembek, to return physical custody of the child to the Vaughns. We affirm the
dismissal, albeit for different reasons than the rationale stated by the court of
appeals.
        {¶ 2} The court of appeals dismissed the Vaughns’ petition on the
rationale that it lacked “jurisdiction over the child custody decisions and
proceedings of the Common Pleas Court of Lucas County, Ohio, Juvenile Court
Division.” The court of appeals apparently credited Wyrembek’s argument in
support of his unopposed motion to dismiss that the court lacked jurisdiction over
the habeas corpus petition because under R.C. 2151.23(A)(3), the Lucas County
Juvenile Court had “exclusive original jurisdiction under the Revised Code * * *
[t]o hear and determine any application for a writ of habeas corpus involving the
custody of a child.”       Courts of appeals, however, have been given original
jurisdiction in habeas corpus actions by Section 3(B)(1)(c), Article IV of the Ohio
                             SUPREME COURT OF OHIO




Constitution. “The General Assembly is without power to limit or alter the
original jurisdiction of Courts of Appeals in habeas corpus actions.” In re Black
(1973), 36 Ohio St. 2d 124, 65 O.O.2d 308, 304 N.E.2d 394, paragraph two of the
syllabus. Therefore, notwithstanding R.C. 2151.23(A)(3), “[a] Court of Appeals
has jurisdiction to entertain a petition for a writ of habeas corpus involving the
custody of a child.” Id. at paragraph three of the syllabus; see also Hughes v.
Scaffide (1978), 53 Ohio St. 2d 85, 86, 7 O.O.3d 175, 372 N.E.2d 598, fn. 2.
       {¶ 3} In addition, although R.C. 2725.03 limits the jurisdiction over
habeas corpus cases involving inmates of state benevolent or correctional
institutions to “the courts or judges of the county in which the institution is
located,” see Knecht v. Tate (Dec. 10, 1991), Franklin App. No. 91AP-207, 1991
WL 268340, there is no comparable statutory limitation on child-custody habeas
corpus cases.
       {¶ 4} Furthermore, the Vaughns’ habeas corpus petition was based on
their institution of an adoption proceeding in Franklin County pursuant to R.C.
3107.04(A) (“A petition for adoption shall be filed in the court in the county in
which the person to be adopted was born * * * or in which the agency having the
permanent custody of the person to be adopted is located”).
       {¶ 5} Wyrembek argues on appeal that under the jurisdictional-priority
rule, the court of appeals lacked jurisdiction over the habeas corpus case because
the juvenile court’s jurisdiction was invoked first to decide the custody matter.
But although the issues in the cases are similar, the cause of action in the court of
appeals case—habeas corpus—is not the same as the cause of action in the
juvenile court—custody in the context of a parentage proceeding. See State ex
rel. Brady v. Pianka, 106 Ohio St. 3d 147, 2005-Ohio-4105, 832 N.E.2d 1202, ¶
13, quoting State ex rel. Shimko v. McMonagle (2001), 92 Ohio St. 3d 426, 429,
751 N.E.2d 472 (“ ‘In general, the jurisdictional priority rule applies when the
causes of action are the same in both cases, and if the first case does not involve




                                         2
                                   January Term, 2011




the same cause of action or the same parties as the second case, the first case will
not prevent the second’ ”).
        {¶ 6} Therefore, the Court of Appeals for Franklin County had general
subject-matter jurisdiction over the Vaughns’ habeas corpus petition, and the
court erred in not so holding.
        {¶ 7} Nevertheless, we will not reverse a correct judgment simply
because it was based in whole or in part on an incorrect rationale. State ex rel.
Galloway v. Cook, 126 Ohio St. 3d 332, 2010-Ohio-3780, 933 N.E.2d 807, ¶ 4.
        {¶ 8} First, the Vaughns have or had an adequate remedy in the ordinary
course of law by appeal from the Lucas County Juvenile Court’s orders granting
custody of the child to Wyrembek. “Like other extraordinary-writ actions, habeas
corpus is not available when there is an adequate remedy in the ordinary course of
law.” In re Complaint for Writ of Habeas Corpus for Goeller, 103 Ohio St. 3d
427, 2004-Ohio-5579, 816 N.E.2d 594, ¶ 6. “This principle applies equally to
child custody actions, where habeas corpus relief is the exception rather than the
general rule.” Rammage v. Saros, 97 Ohio St. 3d 430, 2002-Ohio-6669, 780
N.E.2d 278, ¶ 9.
        {¶ 9} Second, insofar as the Vaughns raise a jurisdictional claim that
they either raised or could have raised in their previous, unsuccessful
extraordinary-writ actions, see State ex rel. Vaughn v. Cubbon, 122 Ohio St. 3d
1487, 2009-Ohio-3830, 910 N.E.2d 1040; State ex rel. Vaughn v. Cubbon, 124
Ohio St. 3d 1471, 2010-Ohio-354, 921 N.E.2d 243; and State ex rel. Vaughn1 v.
Cubbon, 126 Ohio St. 3d 1577, 2010-Ohio-4542, 934 N.E.2d 351, res judicata
“bars all subsequent actions based upon any claim arising out of the transaction or
occurrence that was the subject matter of the previous action.” Grava v. Parkman
Twp. (1995), 73 Ohio St. 3d 379, 382, 653 N.E.2d 226. “The previous action is

1. The case name is incorrectly reported as Edward v. Cubbon.




                                              3
                                  SUPREME COURT OF OHIO




conclusive for all claims that were or that could have been litigated in the first
action.” State ex rel. Schachter v. Ohio Pub. Emps. Retirement Bd., 121 Ohio
St.3d 526, 2009-Ohio-1704, 905 N.E.2d 1210, ¶ 27.
         {¶ 10} Third, as we held in the Vaughns’ appeal from a judgment of the
Lucas County Court of Appeals affirming the Lucas County Probate Court’s
dismissal of their petition to adopt the child, “ ‘[w]hen an issue concerning
parenting2 of a minor is pending in the juvenile court, a probate court must refrain
from proceeding with the adoption of that child.’ ” In re Adoption of G.V., 126
Ohio St. 3d 249, 2010-Ohio-3349, 933 N.E.2d 245, ¶ 8, certiorari denied, Vaughn
v. Wyrembek (2011), ___ U.S. ___, 131 S. Ct. 1610, __ L.Ed.2d ___, quoting In re
Adoption of Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-4572, 853 N.E.2d 647,
syllabus.
         {¶ 11} Finally, dismissal of the Vaughns’ habeas corpus petition was
appropriate because they did not comply with the pleading requirements of R.C.
2725.04. See In re Bailey, 98 Ohio St. 3d 309, 2003-Ohio-859, 784 N.E.2d 109, ¶
13; Holloway v. Clermont Cty. Dept. of Human Servs. (1997), 80 Ohio St. 3d 128,
132, 684 N.E.2d 1217.           Although the Vaughns’ petition challenges a Lucas
County Juvenile Court order compelling them to transfer custody of the child to
Wyrembek, they did not attach a copy of that order to their petition.
         {¶ 12} Based on the foregoing, dismissal of the Vaughns’ habeas corpus
petition was appropriate, albeit for different reasons than those expressed by the
court of appeals. Therefore, we affirm the judgment dismissing the petition. We
deny Wyrembek’s motion for sanctions, however, because the Vaughns’ appeal
was not frivolous insofar as the court of appeals’ rationale was incorrect. See
S.Ct.Prac.R. 14.5(A) (“An appeal * * * shall be considered frivolous if it is not




2. The context manifestly indicates that the court intended “parentage.”




                                                4
                               January Term, 2011




reasonably well-grounded in fact or warranted by existing law or a good faith
argument for the extension, modification, or reversal of existing law”).
                                                                Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
       PFEIFER, J., concurs in judgment only.
                              __________________
       Voorhees & Levy, L.L.C., and Michael R. Voorhees, for appellants.
       The McQuades Co., L.P.A., and Alan J. Lehenbauer, for appellee.
                           ______________________




                                         5